DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-33 are pending.
Claims 1-33 are rejected below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/898,248, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not describe the air-quality levels and control as described in the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PG Pub. 2021/0041125) in view of Lee (U.S. PG Pub. 2020/0003447).

As to claims 1, 16, 17 a method for centrally assuring building air quality, comprising: collecting, from a set of sensors of a plurality of sensors, at least air quality data, wherein the sensors are installed in different locations within a building[0010, 0106]]; determining whether an adjustment to at least one control device is required (fig. step 4), wherein the determination is based on the determined air-quality level and at least one energy-consumption parameter[0021]; and actuating at least one building control device when an adjustment is required, wherein actuating at least one building control device allows for control of air quality across different locations within the building[0021] Liu teaches that air quality is monitored and based on an energy consumption parameter certain actions are taken based on comparisons. Specifically which option is best based on the air quality and energy consumed.  The structure of claims 16 and 7 can be seen in at least fig. 1.

Liu teaches most of the claimed invention, but does not explicitly teach analyzing the collected air quality data to determine an air-quality level across different locations within the building. However, this is an obvious variation and is taught by Lee as follows:

As to claims 1, 16, and 17, Lee teaches analyzing the collected air quality data to determine an air-quality level across different locations within the building [0128].

Therefore, it would have been obvious to one of ordinary skill in the art prior the effective filing date to combine Lee with the system and methods of Liu.  The motivation to combine is that Lee teaches that the system with multiple sensor can improve indoor quality over the entire house [0172].

As to claims 2 and 19 Liu teaches wherein a sensor of the plurality of sensors is any one of: a temperature sensor, a pressure sensor, a humidity sensor, a particulate concentration level sensor, an Ozone sensor, a light senor, a gas sensor, a TVOC sensor, a carbon dioxide (C02) sensor, a barometric pressure sensor, and a differential pressure sensor[0021].  

As to claims 3 and 20 Liu teaches wherein determining at least an adjustment further comprises: comparing the determined air-quality level to an air-quality level rule set for the building [0017, 0045] ; comparing the least one energy-consumption parameter to an energy- consumption parameter rule set for the building[0021]; and determining that the adjustment is required when the air-quality level rule and the energy-consumption parameter rule are satisfied[0021].  

As to claims 4 and 21 Liu teaches wherein each of the at least one air-quality level rule and the at least one energy-consumption rule is any one of: adjustable rule [0021].  

As to claims 5 and 22 Liu teaches wherein an energy-consumption rule defines at least one of: a maximum allowed energy consumption, and a cost for consumed energy, wherein the energy-consumption rule is set with different values for different hours of a day[0021 this occurs with TOU].  

As to claims 6 and 23 Liu teaches wherein an energy-consumption rule is satisfied after factoring a certain level of energy consumption caused by the adjustment[0021].  

As to claims 7 and 24 Liu teaches further comprising: generating a building demand response based on at least an energy usage trend parameter and the energy-consumption rule[0021]; and optimizing the actuation of the at least one building control device based on the building demand response[0021].  

As to claims 8 and 25 Liu teaches wherein each of the at least one building control devices includes any one of: a device for regulating temperature, a device for regulating humidity, and a device for regulating airflow(abstract).  

As to claims 9 and 26, Lee teaches wherein one or more of the plurality of sensors are connected to a bridge device[0058 – such as a base station], wherein the bridge device allows connectivity to a server which centrally controls the sensors and the least one building control device [0058] (fig. 6).  

As to claims 10 and 27 Liu teaches wherein the actuation of the least one building control device is performed via a building management system(element 15). 
 
As to claims 11 and 28, Lee teaches further comprising: receiving an update request from at least one bridge device; processing the bridge update request[0048 or 0113].  
Page 37 of 52ITGT P1582collecting, in response to the bridge update request, at least configuration data[0048 or 0113, fig. 6]; and pushing configuration data to at least the bridge device from which the request is received[0048 or 0113, fig. 6].  

As to claims 12 and 29 Liu teaches wherein the configuration data includes any one of: program code, custom graphics, and updated operating system programming instructions[0048 or 0113, fig. 6 – command].  

As to claims 13 and 30 Liu teaches further comprising: collecting data features from a bridge device, wherein a data feature relates to operation of the bridge device or a sensor connected thereto[0058, fig. 8]; processing the collected data features; and displaying one or more processed and unprocessed data features through a user interface (UI) [0128, fig. 8].  

As to claims 14 and 31 Liu teaches further comprising: actuating at least one building control device to improve wellness of occupants in the building, wherein the actuation for improving wellness is based at least on sensor readings related to air filter status and air quality contamination [0021, 0028].  


As to claims 15 and 32, Lee teaches wherein the method is performed by a command and control server, wherein the command and control server is deployed in a cloud computing platform (fig. 3 element 200).  

As to claims 16 and 33, Lee teaches further comprising: receiving data feeds from at least one cloud service; and determining whether an adjustment to at least one building control device is required based on the data feeds (fig. 6).  

Response to Arguments
Applicant's arguments filed 6-29-22 have been fully considered but they are not persuasive. 
Applicant alleges that rejection is improper and then recites the entire claim on page 11. 
On the top of page 12, Applicant seems to be comparing the inventions and not the claims.  The reminder of page 12, as best as Examiner can tell, seem to be arguing one limitation, specifically the determining step of claim 1.  It is examiner position that Liu teaches this in paragraph [0021].  This can also be seen in paragraph 0018 and fig. 2.  Lui teaches determining an air quality and power increase value and then comparing those values to determine the proper operating instructions[0018]. 
Applicant goes on the recite all of the limitations of claims 3-7 and states that no comparison takes place.  Examiner disagrees, a ratio is calculated based on the air quality and the power consumption increase is compared with R of various building elements (HVAC, purification, fresh air system).  It is clear that a comparison takes place. 
Applicant seems to be stating that there is no adjustment rule, however, the Lui system shows adjustment to the building systems are made (portions of step 4).  Examiner also notes that no rules are defined in the independent claims even though this and other dependents implies this.
Finally, Applicant argues that no trend and energy consumption rules are used for a building demand response.    Examiner disagree; firstly, only trend data or energy consumption rule data is need as per the wording of the claim. The demand of a building is energy consumption, such as the energy consumption that is used in the increase power value. This and a rule on how control is handled (see step 4) show this limitation. 
As such all the limitation are taught by the combination and this action is made final.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119